Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 17 May 1775
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
La Haie 17e.May 1775
En attendant que j’aie l’avantage de répondre plus au long à la Lettre dont vous m’avez honoré de Londres par Mr. Rey en date du 24 fevr. 1774, Celle-ci vous sera présentée par Messieurs Giraud et Planier et leurs Epouses, quatre braves et honnêtes gens, qui pour l’amour du plus précieux de tous les biens de l’homme, pour l’amour de la liberté, ont quitté leur patrie la France, et sont venus se réfugier ici, où ils se croyoient en sûreté; mais la tyrannie et le despotisme menacent de les faire réclamer, et en ce cas ils seroient livrés et sans doute perdus. Dans cette inquiettante situation ils me paroissent disposés à aller chercher, dans le sein de l’heureuse Province dont vous êtes l’honneur et l’ornement, la douceur que l’Europe marâtre paroît leur refuser. Ils emportent avec eux quelque chose, mais peu. Les fraix du voyage payés, je ne crois pas qu’il leur restera plus de 150 Liv. Sterling en argent comptant. Il s’agira donc de pourvoir à leur subsistance par l’emploi sage et solide de cette petite somme, soit en achetant quelque fond modique dans l’intérieur de votre Province ou de celle de Jersey, soit en s’appliquant à quelque branche de Commerce en détail dans l’une de vos villes, où ils pourroient aussi gagner quelque chose en donnant leçon à la jeunesse; car ces Messieurs sont gens de Lettres. Quoiqu’ils entreprennent, votre protection, Monsieur, vos bons avis et votre sage direction feront le plus grand bien à ces étrangers, en les empêchant d’êtres dupés et frustrés de leur ressource pécuniaire dans l’emploi qu’ils en feront pour se procurer un petit établissement où leur industrie puisse les rendre heureux. Souffrez donc, Monsieur, que je recommande à votre humanité et soins paternels ces quatre personnes, que le hazard m’a fait connoître il y a deux mois. Témoin journalier depuis ce temps, de leurs manieres et sentimens honnêtes, et de leur agréable conversation, le seul regret que m’a occasionné leur connoissance, a été de ne pouvoir leur faire un sort heureux. Homo sum, nilque humani a me alienum puto; et j’ai une si haute idée de vos nobles sentimens à cet égard, que quand même vous ne m’auriez pas obligeamment permis dans l’honneur de votre derniere de vous adresser quelque ami, j’aurois également pris cette liberté pour ceux-ci, vu leur situation critique.
Du reste, Monsieur, j’ai eu soin de les prévenir, qu’ils vont dans un pays où la vertu, la sagesse et l’humanité les accuilleront et les dirigeront, mais où leur industrie, leur travail et conduite constamment sage devront faire le reste.

Je vous rends bien des graces, Monsieur, de votre bel Ouvrage dont vous m’avez fait présent. Je le conserverai précieusement, et y converserai souvent avec vous.
J’ai donné depuis peu une nouvelle Edition du Droit des Gens de Vatel in 4° avec des notes de ma façon, et une Lettre aussi de moi à la tête, où je parle de vos Provinces avec un intérêt qui part du fond du coeur. J’en ai deux Exemplaires en réserve pour vous et pour la Bibliotheque de Philadelphie; j’y ajouterai quelques autres petites nouveautés que je croirai pouvoir vous faire plaisir, et ferai partir le paquet par le premier Vaisseau qui fera voile de Rotterdam pour Philadelphie.


17e May 1775 Minute de ma Lettre à Mr. B. Franklin
Je fais les voeux les plus sinceres, Monsieur, pour votre santé et conservation, pour celle de toute votre digne et honorée famille, pour la prospérité de votre Province et de toutes celles à qui leur liberté est plus précieuse que tous les autres biens du monde. Le plus ardent de mes voeux est que l’orage odieux qui gronde sur elles se dissipe, et que leurs libertés en sortent plus radieuses et mieux affermies que jamais: ou, si ce noir nuage doit crever sur des tetes humaines, que ce ne soit que sur les têtes coupables des monstres qui l’ont excité. Le voeu de tout ce qu’il y a encore de coeurs honnêtes en Europe est pour vous, Hommes vertueux! Votre sort interesse, inquiette tout ce qui n’est pas des âmes de boue. Le cri général est que votre cause est celle de la nature, celle du genre humain. On admire la conduite tout à la fois ferme et moderee que vous avez tenue jusqu’ici vis à vis de vos ennemis. Tous les yeux sont tournés sur celle que vous aller tenir, si l’on veut, comme il paroît, pousser à bout tant de braves gens. Dieu ben[isse] votre Congrès, que je suppose assemblé, y maintienne l’union fraternelle, couronne du plus heureux succès ses résolutions, et confonde vos ennemis, vos lâches et vos traîtres: car cette exécrable engeance se fourre partout. J’ai l’honneur d’être avec la plus haute considération, et la plus respectueuse estime, Monsieur votre très humble et très obéissant serviteur
C G F Dumas

